ORDER
The Inquiry Tribunal of the Kentucky Bar Association charged that respondent, David L. Wood, after having been appointed by the court to represent Michael Page concerning certain traffic violations pending in the Jefferson District Court, failed to appear on his client’s behalf even after the court continued the case on at least three occasions. Respondent was charged with the violation of SCR 3.130 which provides that a lawyer shall act with reasonable diligence and promptness in representing a client, and SCR 3.130-1.4 which provides that a lawyer shall keep a ehent reasonably informed about the legal matter and issue to the extent that the ehent can make informed decisions regarding the legal matter.
The Board of Governors found that respondent was appointed to represent Mr. Michael Page by the Jefferson District Court. Respondent failed to appear at a scheduled court appearance on April 1, 1993. The court continued the matter until April 15, 1993, because of respondent’s failure to appear. The respondent failed to appear on April 15, 1993, and the matter was rescheduled to September 14,1993. Again Mr. Page appeared but the respondent failed to appear. The matter was then rescheduled for November 22, 1993, and again, respondent failed to appear. At that time, Mr. Page entered a plea of guilty to a traffic violation, paid a fine and court costs, forfeited his driver’s license, and had to complete community service.
The respondent received notice of the charges against him, having signed a return receipt dated August 23, 1994. However, respondent filed no answer to the charge and has otherwise failed to defend himself in any manner. The Board of Governors held a hearing on November 18, 1994, at which respondent made no appearance.
*577The Board found respondent guilty of the charge and a majority of its members recommended to this Court that he be given a public reprimand.
Upon consideration of the record, the respondent’s failure to attempt to defend against this charge, and the recommendation of the Board of Governors, this Court hereby publicly reprimands David L. Wood. His conduct constituted a violation of SCR 3.190 and SCR 3.130-1.4. Additionally, respondent is ordered to pay the amount of $160.34 for the costs of this action.
All concur.
ENTERED: March 23, 1995.
/s/ Robert F. Stephens Chief Justice